DAUKSCH, Judge.
This is an appeal and a cross-appeal from a judgment in a medical malpractice case. It is consolidated with an appeal from an order denying a “motion for satisfaction of judgment.”
We discern no error in any instance. Although appellant perceives a potential problem regarding its exposure to pay more than the statutorily required $100,000 of the total judgment, that problem has yet to become manifest. We cannot solve potential problems or render advisory opinions. Once the trial judge has ruled regarding the respective liabilities for payment of damages and attorneys’ fees then we will review any properly appealed order.
The appeals are dismissed for lack of a justiciable issue.
DISMISSED.
SHARP and COWART, JJ., concur.